DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on 06/17/2022.
	
Status of Rejections
The rejection of claims 18 and 21 over 35 USC 112(b) are withdrawn in view of applicant’s amendments. 
All other previous rejections are maintained in view of applicant’s amendments.

Claim(s) 1-37 is/are pending for this Office Action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-3, 6-13, 15, 22, 24-27, and 30-37 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-46 of U.S. Patent No. 11,225,724 B1 in view of Stuart et al (6,080,290). Although the claims at issue are not identical, they are not patentably distinct from each other. 

Claim(s) 1-3: Claims 1-13 of 724 claims a combined electrically conductive current carrier, dual circulation chamber, and rigid support frame for use in a unipolar electrochemical apparatus, comprising: 
a one-piece, integrally formed, rigid support frame configured to support two pairs of opposed, spaced apart, electroactive structures disposed in a unipolar arrangement, the rigid support frame being electrically conductive and capable of carrying current to the pairs of electroactive structures, 
the rigid support frame having: first and second opposed faces defining a thickness of the rigid support frame sufficient to accommodate dual circulation chambers extending therebetween, spaced apart opposed first and second side arms, and first and second lateral cross members extending between the first and second side arms; 
first, second, third and fourth inner frame members, each inner frame member being attached to at least one of the central arm, the first side arm, the second side arm, the first lateral cross member and the second lateral cross member and cooperating with at least one of the central arm, the first side arm, the second side arm, the first lateral cross member and the second lateral cross member to define a plurality of channel defining apertures;
first and second circulation chambers integrally formed within the rigid support frame for the circulation of electrolyte, products, and reactants; 
the first circulation chamber extending between the first and second faces of the rigid support frame, the first and third inner frame members and inner edges of the second side arm and the central arm; 
the second circulation chamber extending between the first and second faces of the rigid support frame, the second and fourth inner frame members and inner edges of the central arm and the first side arm; 
the pairs of electroactive structures including first, second, third, fourth electroactive structures, the first electroactive structure being affixed to the rigid support frame adjacent to the first face thereof and the second electroactive structure being affixed to the rigid support frame adjacent to the second face thereof, each of the first and second electroactive structures extending between the first and second inner frame members, the second side arm and the central arm; 
and the third electroactive structure being affixed to the rigid support frame adjacent to the first face thereof and the fourth electroactive structure being affixed to the rigid support frame adjacent to the second face thereof, each of the third and fourth electroactive structures extending between the third and fourth inner frame members, the central arm and the first side arm; 
when the combined current carrier, dual circulation chamber, and rigid support frame is operatively connected to the unipolar electrochemical apparatus and power is applied, the first and second electroactive structures are of the same polarity and the third and fourth electroactive structures are of the same polarity; 
the polarity of the first and second electroactive structures being opposite to the polarity of the third and fourth electroactive structures; 
each electroactive structure having apertures formed therein to allow liquid and gases to pass through the electroactive structure from one side to the other.

724 does not explicitly teach a central arm disposed between and spaced apart from the first and second side arms. Stuart teaches using a central arm (see e.g. central arm on Fig 5 of Stuart) which divides the support frame into two chambers for the positive and negative electrodes (see e.g. “+” and “-“ on Fig 5 of Stuart). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the apparatus of 724 by including a central arm as taught in Stuart to create chambers for the + and – electrodes. 

Claim(s) 6-13, 15, 24, 25: Claim 1 of 724 in view of Stuart claims one or more releasably intermediate lateral cross members extending between the central arm and at least one of the first and second side arms.

Claim(s) 22: Claim 9 of 725 in view of Stuart claims portions of the first and second faces are recessed along margins of the first and second side arms adjacent the circulation chamber to allow the pair of electroactive structures to be positioned at least partially within the circulation chamber.

Claim(s) 26: Claim 13 of 725 in view of Stuart claims a plurality of tie rod holes defined in at least one of the first and second side arms, the tie rod holes of the plurality configured to receive therethrough tie rods therethrough to facilitate alignment of the rigid support frame with other rigid support frame members in a unipolar electrochemical apparatus.

Claim(s) 27: Claim 12 of 725 in view of Stuart claims the rigid support frame has a generally rectangular shape, a height and a width; the height of the rigid support frame being greater than the width thereof.

Claim(s) 30-32: Claim 14-30 of 725 in view of Stuart claims electrochemical multi-cell assembly for a unipolar filter press electrolyzer apparatus, the electrochemical multi-cell assembly comprising: a plurality of combined current carrier, circulation chamber, and rigid support frames including a first, second, third and fourth end rigid support frames; the first and second end rigid support frames being disposed side-by-side and the third and fourth end rigid support frames being disposed side-by-side; each end rigid support frame having a circulation chamber, first and second faces and a plurality of channel defining apertures; the circulation chamber of the first end rigid support frame being aligned with the circulation chamber of the third end rigid support frame and the circulation chamber of the second end rigid support frame being aligned with the circulation chamber of the fourth end rigid support frame; each end rigid support frame of the plurality having at least one electroactive structure affixed thereto adjacent one of its first and second faces; at least one combined current carrier, circulation chamber, and rigid support frame according to claim 1 being an intermediate rigid support frame; the at least one intermediate rigid support frame being disposed between the first and second end rigid support frames and the third and fourth end rigid support frames; the first circulation chamber of the at least one intermediate rigid support frame being aligned with the circulation chambers of the first and third end rigid support frames and the 132second circulation chamber of the at least one intermediate rigid support frame being aligned with the circulation chambers of the second and fourth end rigid support frames; the first, second, third and fourth end rigid support members and the at least one intermediate rigid support frame being arranged to form a dual stacked array of rigid support frames of alternating polarity and being aligned such that: the channel defining apertures in the first and third end rigid support frames are aligned with channel defining apertures in the at least one intermediate rigid support frame adjacent the first circulation chamber; the channel defining apertures in the second and fourth end rigid support frames are aligned with channel defining apertures in the at least one intermediate rigid support frame adjacent the second circulation chamber; a plurality of sealing and electrically insulating gaskets having substantially the same configuration as that of the plurality of rigid support frames, each sealing and electrically insulating gasket having defined therein channel defining apertures and being disposed between adjacent rigid support frames in the dual stacked array; and the channel defining apertures in each of the rigid support frame members and the channel defining apertures in the sealing and electrically insulating gaskets being aligned with each other to form flow passageways through the dual stacked array.  

Claim(s) 33-37: Claim 30-46 of 725 in view of Stuart claims A unipolar filter press electrolyser apparatus, comprising: a plurality of combined current carrier, circulation chamber, and end rigid support frames including a first, second, third and fourth end rigid support frames; the first and second end rigid support frames being disposed side-by-side and the third and fourth end rigid support frames being disposed side-by-side; each end rigid support frame having a circulation chamber, first and second faces and a plurality of channel defining apertures; the circulation chamber of the first end rigid support frame being aligned with the circulation chamber of the third end rigid support frame and the circulation chamber of the second end rigid support frame being aligned with the circulation chamber of the fourth end rigid support frame; each end rigid support frame of the plurality having at least one electroactive structure affixed thereto adjacent one of its first and second faces; at least one combined current carrier, circulation chamber, and rigid support frame according to claim 1 being an intermediate rigid support frame; the at least one intermediate rigid support frame being disposed between the first and second end rigid support frames and the third and fourth end rigid support frames; the first circulation chamber of the at least one intermediate rigid support frame being aligned with the circulation chambers of the first and third end rigid support frames and the second circulation chamber of the at least one intermediate rigid support frame being aligned with the circulation chambers of the second and fourth end rigid support frames; the first, second, third and fourth end rigid support members and the at least one intermediate rigid support frame being arranged to form a dual stacked array of rigid support frames of alternating polarity and being aligned such that: the channel defining apertures in the first and third end rigid support frames are aligned with channel defining apertures in the at least one intermediate rigid support frame adjacent the first circulation chamber; 134the channel defining apertures in the second and fourth end rigid support frames are aligned with channel defining apertures in the at least one intermediate rigid support frame adjacent the second circulation chamber; a plurality of sealing and electrically insulating gaskets having substantially the same configuration as that of the plurality of end rigid support frames, each sealing and electrically insulating gasket having defined therein channel defining apertures and being disposed between adjacent rigid support frames in the dual stacked array; two pairs of end clamping plates for clamping the plurality of end rigid support frames and the at least one intermediate rigid support frame together, each end clamping plate being associated with and disposed adjacent to one of the end rigid support frames, each end clamping plate including a first port for feeding liquids and/or gases into the dual stacked array and a second port for extracting liquids and/or gases from the dual stacked array; two pairs of end gaskets, each end gasket located between each end clamping plate and its associated end rigid support frame for insulating each end clamping plate from its associated end rigid support frame, each end gasket including first and second apertures defined therein to align with the first and second ports in each end clamping plate; and first and second apertures in the gaskets being aligned with corresponding channel defining apertures in each of the rigid support frame members to form flow passageways through the dual stacked array, the flow passageways being aligned with the first and second ports in each end clamping plate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 16, 17, 19, 20, 22, 23, 26-28, and 30-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stuart et al (6,080,290) in view of Shiragami et al (US 4,605,482). 


    PNG
    media_image1.png
    988
    673
    media_image1.png
    Greyscale

Fig 5 of Stuart
Claim 1: Stuart discloses a combined electrically conductive current carrier, dual circulation chamber, and rigid support frame for use in a unipolar electrochemical apparatus (see e.g. abstract of Stuart), comprising: 
a one-piece, integrally formed, rigid support frame (see e.g. #110 on Fig 5 of Stuart) configured to support two pairs of opposed, spaced apart, electroactive structures disposed in a unipolar arrangement (see e.g. #114 and #116 on Fig 5 of Stuart), 
the rigid support frame being electrically conductive and capable of carrying current to the pairs of electroactive structures (see e.g. + and – on Fig 5 of Stuart), 
the rigid support frame having: 
first and second opposed faces defining a thickness of the rigid support frame (see e.g. front and back surface of the frame #110 on Fig 5 of Stuart) sufficient to accommodate dual circulation chambers (see e.g. gaps holding electrodes #114 and #116 on Fig 5 of Stuart) extending therebetween, 
spaced apart opposed first and second side arms (see e.e.g sides #112 and #112’ on Fig 5 of Stuart), 
a central arm disposed between and spaced apart from the first and second side arms (see e.g. #113 on Fig 5 of Stuart), and first and second lateral cross members extending between the first and second side arms (see e.g. top and bottom arms of frame #110 on Fig 5 of Stuart); 
first, second, third and fourth inner frame members (the inner frame portions forming apertures #118, #118’, #120, #120’, #114, and #116), each inner frame member being attached to at least one of the central arm, the first side arm, the second side arm, the first lateral cross member and the second lateral cross member and cooperating with at least one of the central arm, the first side arm, the second side arm, the first lateral cross member and the second lateral cross member to define a plurality of channel defining apertures; 
first and second circulation chambers integrally formed within the rigid support frame for the circulation of electrolyte, products, and reactants (see e.g. apertures #118 and #120 on Fig 5 of Stuart); 
the first circulation chamber extending between the first and second faces of the rigid support frame, the first and third inner frame members and inner edges of the second side arm and the central arm (see e.g. flow chamber covered with #114 on Fig 8a of Stuart); 
the second circulation chamber extending between the first and second faces of the rigid support frame, the second and fourth inner frame members and inner edges of the central arm and the first side arm (see e.g. flow chamber covered with #116 on Fig 8a of Stuar); 
each electroactive structure having apertures formed therein to allow liquid and gases to pass through the electroactive structure from one side to the other (see e.g. col 9, lines 55-34 of Stuart).

Stuart does not explicitly teach that the pairs of electroactive structures including first, second, third, fourth electroactive structures. Stuart teaches each pair only has one electroactive structure on one face of the rigid frame (see e.g. #114 and #116 on Fig 5 of Stuart). Shiragami teaches a filter press cell similar to Stuart (see e.g. abstract of Shiragami), which has electroactive structures on each side of the frame (see e.g. #1 or #3 on Fig 2 of Shiragami). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the frame of Stuart so that each electroactive structure includes structures on each face of the frame as taught in Shiragami because this is a recognized configuration for filter press cells and the additional structure would increase the available surface area of each electrode in the cell. 

Stuart in view of Shiragami teaches the following:
the first electroactive structure being affixed to the rigid support frame adjacent to the first face thereof and the second electroactive structure being affixed to the rigid support frame adjacent to the second face thereof (based on the teachings of Shiragami, see e.g. Fig 2 of Shiragami), 
each of the first and second electroactive structures extending between the first and second inner frame members, the second side arm and the central arm (see e.g. #114 or #116 on Fig 5 of Stuart); and 
the third electroactive structure being affixed to the rigid support frame adjacent to the first face thereof and the fourth electroactive structure being affixed to the rigid support frame adjacent to the second face thereof (based on the teachings of Shiragami, see e.g. Fig 2 of Shiragami),
each of the third and fourth electroactive structures extending between the third and fourth inner frame members, the central arm and the first side arm (see e.g. #114 or #116 on Fig 5 of Stuart); 
when the combined current carrier, dual circulation chamber, and rigid support frame is operatively connected to the unipolar electrochemical apparatus and power is applied, the first and second electroactive structures are of the same polarity and the third and fourth electroactive structures are of the same polarity (see e.g. #114 and #116 on Fig 5 of Stuart); 
the polarity of the first and second electroactive structures being opposite to the polarity of the third and fourth electroactive structures (see e.g. #114 and #116 on Fig 5 of Stuart). 

Claim 2: Stuart in view of Shiragami discloses that 
the first and third inner frame members being disposed adjacent to the second lateral cross member on opposite sides of the central arm (see e.g. first and third on Fig 5 of Stuart); and 
the second and fourth inner frame members being disposed adjacent to the first lateral cross member on opposite sides of the central arm (see e.g. second and fourth on Fig 5 of Stuart).

Claim 3: Stuart in view of Shiragami discloses that 
the first inner frame member is attached to the central arm and the second lateral cross member (see e.g. first on Fig 5); 
the second inner frame member is attached to the second side arm and the first lateral cross member (see e.g. second on Fig 5); 
the third inner frame member is attached to the central arm and the second lateral cross member (see e.g. third on Fig 5); and 
the fourth inner frame member is attached to the first side arm and the first lateral cross member (see e.g. fourth on Fig 5).

Claim 4: Stuart in view of Shiragami discloses that 
the plurality of channel defining apertures includes first, second, third, fourth, fifth, sixth, seventh and eighth channel defining apertures (see e.g. all #118, #118’, #120 and #120’ on Fig 5 of Stuart); 
the first inner frame member cooperating with the central arm and the second lateral cross member to define the first channel defining aperture (see e.g. first on Fig 5 of Stuart); 
the second inner frame member cooperating with the second side arm and the first lateral cross member to define the second channel defining aperture (see e.g. second on Fig 5 of Stuart);
the third inner frame member cooperating with the central arm and the second lateral cross member to define the third channel defining aperture (see e.g. third on Fig 5 of Stuart);
the fourth inner frame member cooperating with the first side arm and the first lateral cross member to define the fourth channel defining aperture (see e.g. fourth on Fig 5 of Stuart);
the fifth channel defining aperture being disposed near the second lateral cross member and between the second side arm and the central arm (see e.g. fifth on Fig 5 of Stuart);
the sixth channel defining aperture being disposed near the second lateral cross member and between the central arm and the first side arm (see e.g. sixth on Fig 5 of Stuart);
the seventh channel defining aperture being disposed near the first lateral cross member and between the second side arm and the central arm (see e.g. seventh on Fig 5 of Stuart); and 
the eighth channel defining aperture being disposed near the first lateral cross member and between the central arm and the first side arm (see e.g. eighth on Fig 5 of Stuart).

Claim 5: Stuart in view of Shiragami discloses that
the first inner frame member is a first generally L-shaped member having first and second arm portions joined to each other (see e.g. first on Fig 5 of Stuart); 
the first arm portion of the first generally L-shaped member being attached to the central arm (see e.g. portion of first on Fig 5 of Stuart attached to the central arm), and the second arm portion of the first generally L-shaped member being attached to the second lateral cross member (see e.g. portion of first on Fig 5 of Stuart attached to the second lateral cross member); 
the second inner frame member is a second generally L-shaped member having first and second arm portions joined to each other (see e.g. second on Fig 5);
the first arm portion of the second generally L-shaped member being attached to the second side arm (see e.g. portion of second on Fig 5 of Stuart attached to the second side arm) and the second arm portion of the second generally L-shaped member being attached to the first lateral cross member (see e.g. portion of second on Fig 5 of Stuart attached to the first lateral cross member); 
the third inner frame member is a third generally L-shaped member having first and second arm portions joined to each other (see e.g. third on Fig 5 of Stuart);
the first arm portion of the third generally L-shaped member being attached to the central arm (see e.g. portion of third on Fig 5 of Stuart attached to the central arm) and the first side arm and the second arm portion of the third generally L-shaped member being attached to the second lateral cross member (see e.g. portion of third on Fig 5 of Stuart attached to the second lateral cross member);
the fourth inner frame member is a fourth generally L-shaped member having first and second arm portions joined to each other (see e.g. fourth on Fig 5 of Stuart); 
the first arm portion of the fourth generally L-shaped member being attached to the first side arm (see e.g. portion of fourth on Fig 5 of Stuart attached to the first side arm) and the second arm portion of the fourth generally L-shaped member being attached to the first lateral cross member (see e.g. portion of fourth on Fig 5 of Stuart attached to the first lateral cross member); 
the first circulation chamber extends between the first and second faces of the rigid support frame, the first arm portions of the first and third generally L-shaped members and inner edges of the second side arm and the central arm (see e.g. flow chamber covered with #114 on Fig 8a of Stuart);
the second circulation chamber extends between the first and second faces of the rigid support frame, the first arm portions of the second and fourth generally L-shaped members and inner edges of the central arm and the first side arm (see e.g. flow chamber covered with #116 on Fig 8a of Stuart).

Claim 16: Stuart in view of Shiragami discloses that
first and second channel defining gasket support members (see e.g. #122 near first and third on Fig 5 of Stuart); 
the first channel defining gasket support member extending between the first arm portion of the first generally L-shaped member and the second side arm (see e.g. #122 near first on Fig 5 of Stuart); 
the second channel defining gasket support member extending between the first arm portion of the third generally L-shaped member and the first side arm (see e.g. #122 near third on Fig 5 of Stuart);  
each of the first and second channel defining gasket support members having one or more through-channels configured to allow electrolytes, products and reactants to pass therethrough when the combined current carrier, dual circulation chamber, and rigid support frame is operational within the unipolar electrochemical apparatus (they have holes, see e.g. #122 on Fig 5 of Stuart).

Claim 17: Stuart in view of Shiragami discloses that the first and second channel defining gasket support members are releasably detachable from the rigid support frame (they are inserts, see e.g. col 10, lines 3-5 of Stuart). 

Claim 19: Stuart in view of Shiragami discloses that
third and fourth channel defining gasket support members (see e.g. #122 near second and fourth on Fig 5 of Stuart), 
the third channel defining gasket support member extending between the first arm portion of the second generally L-shaped member and the second side arm (see e.g. #122 near second on Fig 5 of Stuart); 
the fourth channel defining gasket support member extending between the first arm portion of the fourth generally L-shaped member and the first side arm (see e.g. #122 near fourth on Fig 5 of Stuart); 
each of the third and fourth channel defining gasket support members having one or more through-channels configured to allow electrolytes, products and reactants to pass therethrough when the combined current carrier, circulation chamber, and rigid support frame is operational within the unipolar electrochemical apparatus (they have holes, see e.g. #122 on Fig 5 of Stuart).

Claim 20: Stuart in view of Shiragami discloses that the third and fourth channel defining gasket support members are releasably detachable from the rigid support frame (they are inserts, see e.g. col 10, lines 3-5 of Stuart). 

Claim 22: Stuart in view of Shiragami discloses that 
portions of the first and second faces are recessed along margins of the central arm (see e.g. recess holding #64 on Fig 3b of Stuart),
the first and second side arms adjacent to each of the first and second circulation chambers to allow the pairs of electroactive structures to be positioned at least partially within the circulation chamber (see e.g. #64 on Fig 3b of Stuart). 

Claim 23: Stuart in view of Shiragami discloses 
that the rigid support frame is provided with cut-outs (see e.g. #106’ on Fig 5 of Stuart) to decrease the mass of the rigid support frame (having a hole in the body would decrease the weight compared to not having holes), 
wherein the cut-outs are defined in 130any one or combination of the first side arm (see e.g. Fig 6 of Stuart). 

Claim 26: Stuart in view of Shiragami discloses a plurality of tie rod holes defined in at least one of the central arm (see e.g. #134 and #136 on Fig 8 of Stuart), the tie rod holes of the plurality configured to receive therethrough tie rods therethrough to facilitate alignment of the rigid support frame with other rigid support frame members in a unipolar electrochemical apparatus (see e.g. col 15, lines 15-19 of Stuart). 

Claim 27: Stuart in view of Shiragami discloses
that the rigid support frame has a generally rectangular shape (see e.g. Fig 5 of Stuart), 
a height and a width (see e.g. Fig 5 of Stuart);
the height of the rigid support frame being greater than the width thereof (see e.g. Fig 5 of Stuart).

Claim 28: Stuart in view of Shiragami discloses
one or more struts extending from the first arm of the first generally L-shaped member to connect the second lateral cross member to subdivide the first channel defining aperture to define further channel defining apertures (see e.g. the struts diving #118 and #1120 on Fig 5 of Stuart).

    PNG
    media_image2.png
    711
    1039
    media_image2.png
    Greyscale


Claim 30: Stuart in view of Shiragami discloses an electrochemical multi-cell assembly for a unipolar filter press electrolyzer (see e.g. Fig 1 and Fig 2 of Stuart) apparatus, the electrochemical multi-cell assembly comprising: 
a plurality of combined current carrier, circulation chamber, and rigid support frames including a first, second, third and fourth end rigid support frames (see e.g. Fig 1 and Fig 2 of Stuart); 
the first and second end rigid support frames being disposed side-by-side and the third and fourth end rigid support frames being disposed side-by-side (see e.g. #36 on Fig 2 of Stuart); 
each end rigid support frame having a circulation chamber, first and second faces and a plurality of channel defining apertures (see e.g. #36 on Fig 1 of Stuart); 
the circulation chamber of the first end rigid support frame being aligned with the circulation chamber of the third end rigid support frame and the circulation chamber of the second end rigid support frame being aligned with the circulation chamber of the fourth end rigid support frame; each end rigid support frame of the plurality having at least one electroactive structure affixed thereto adjacent one of its first and second faces (see e.g. first, second, third, and fourth in Fig 2 of Stuart); 
at least one combined current carrier, circulation chamber, and rigid support frame according to claim 1 being an intermediate rigid support frame (see e.g. rejection of claim 1 above and #110 on Fig 2 of Stuart); 
the at least one intermediate rigid support frame being disposed between the first and second end rigid support frames and the third and fourth end rigid support frames (see e.g. #110 on Fig 2 of Stuart); 
the first circulation chamber of the at least one intermediate rigid support frame being aligned with the circulation chambers of the first and third end rigid support frames and the second circulation chamber of the at least one intermediate rigid support frame being aligned with the circulation chambers of the second and fourth end rigid support frames (see e.g. Fig 2 and Fig 5 of Stuart); 
the first, second, third and fourth end rigid support members and the at least one intermediate rigid support frame being arranged to form a dual stacked array of rigid support frames of alternating polarity (see e.g. Fig 2 and Fig 5 of Stuart) and being aligned such that: 
the channel defining apertures in the first and third end rigid support frames are aligned with channel defining apertures in the at least one intermediate rigid support frame adjacent the first circulation chamber (see e.g. Fig 2 and Fig 5 of Stuart); 
the channel defining apertures in the second and fourth end rigid support frames are aligned with channel defining apertures in the at least one intermediate rigid support frame adjacent the second circulation chamber (see e.g. Fig 2 and Fig 5 of Stuart); 
a plurality of sealing and electrically insulating gaskets having substantially the same configuration as that of the plurality of rigid support frames, each sealing and electrically insulating gasket having defined therein channel defining apertures and being disposed between adjacent rigid support frames in the dual stacked array (see e.g. #40 on Fig 1 and 2 and col 7, lines 47-50 of Stuart); and 
the channel defining apertures in each of the rigid support frame members and the channel defining apertures in the sealing and electrically insulating gaskets being aligned with each other to form flow passageways through the dual stacked array (see e.g. Fig 1 and 2 of Stuart).

Claim 31: Stuart in view of Shiragami discloses each end rigid support frame member has an electroactive structures with one electroactive structure being affixed to the end rigid support frame adjacent to its first face (see e.g. #31 on Fig 2 of Stuart).

Stuart in view of Shiragami does not explicitly teach an additional electroactive structure being affixed to the end rigid support frame adjacent to its second face. Shiragami teaches a filter press cell similar to Stuart (see e.g. abstract of Shiragami), which has electroactive structures on each side of the frame (see e.g. #1 or #3 on Fig 2 of Shiragami). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the frame of Stuart so that each electroactive structure includes structures on each face of the frame as taught in Shiragami because this is a recognized configuration for filter press cells and the additional structure would increase the available surface area of each electrode in the cell. 

Claim 32: Stuart in view of Shiragami discloses a plurality of separators, each separator being mounted between a pair of adjacent rigid support frames to separate the circulation chamber of one of the adjacent rigid support frames from the circulation chamber of the other of the adjacent rigid support frames (see e.g. #40 on Fig 2 of Stuart).

Claim 33: Stuart in view of Shiragami discloses a unipolar filter press electrolyser apparatus (see e.g. Fig 1 and Fig 2 of Stuart), comprising: 
a plurality of combined current carrier, circulation chamber, and end rigid support frames (see e.g. Fig 1 and Fig 2 of Stuart) including a first, second, third and fourth end rigid support frames; 
the first and second end rigid support frames being disposed side-by-side and the third and fourth end rigid support frames being disposed side-by-side (see e.g. #36 on Fig 2 of Stuart);
each end rigid support frame having a circulation chamber, first and second faces and a plurality of channel defining apertures (see e.g. #36 on Fig 1 of Stuart); 
the circulation chamber of the first end rigid support frame being aligned with the circulation chamber of the third end rigid support frame and the circulation chamber of the second end rigid support frame being aligned with the circulation chamber of the fourth end rigid support frame (see e.g. first, second, third, and fourth in Fig 2 of Stuart); 
each end rigid support frame of the plurality having at least one electroactive structure affixed thereto adjacent one of its first and second faces (see e.g. #31 on Fig 2 of Stuart).; 
at least one combined current carrier, circulation chamber, and rigid support frame according to claim 1 being an intermediate rigid support frame (see e.g. rejection of claim 1 above and #110 on Fig 2 of Stuart); 
the at least one intermediate rigid support frame being disposed between the first and second end rigid support frames and the third and fourth end rigid support frames (see e.g. first, second, third, and fourth in Fig 2 of Stuart); 
the first circulation chamber of the at least one intermediate rigid support frame being aligned with the circulation chambers of the first and third end rigid support frames and the second circulation chamber of the at least one intermediate rigid support frame being aligned with the circulation chambers of the second and fourth end rigid support frames (see e.g. Fig 2 and Fig 5 of Stuart); 
the first, second, third and fourth end rigid support members and the at least one intermediate rigid support frame being arranged to form a dual stacked array of rigid support frames of alternating polarity (see e.g. Fig 2 and Fig 5 of Stuart) and being aligned such that: 
the channel defining apertures in the first and third end rigid support frames are aligned with channel defining apertures in the at least one intermediate rigid support frame adjacent the first circulation chamber (see e.g. Fig 2 and Fig 5 of Stuart);
the channel defining apertures in the second and fourth end rigid support frames are aligned with channel defining apertures in the at least one intermediate rigid support frame adjacent the second circulation chamber (see e.g. Fig 2 and Fig 5 of Stuart); 
a plurality of sealing and electrically insulating gaskets having substantially the same configuration as that of the plurality of end rigid support frames, each sealing and electrically insulating gasket having defined therein channel defining apertures and being disposed between adjacent rigid support frames in the dual stacked array (see e.g. #40 on Fig 1 and 2 and col 7, lines 47-50 of Stuart); 
two pairs of end clamping plates for clamping the plurality of end rigid support frames and the at least one intermediate rigid support frame together, each end clamping plate being associated with and disposed adjacent to one of the end rigid support frames (see e.g. #44 on Fig 1 and Fig 2 of Stuart), 
each end clamping plate including a first port for feeding liquids and/or gases into the dual stacked array (see e.g. col 7, lines 54-65 of Stuart) and a second port for extracting liquids and/or gases from the dual stacked array (see e.g. #50 on Fig 1 of Stuart); 
two pairs of end gaskets, each end gasket located between each end clamping plate and its associated end rigid support frame for insulating each end clamping plate from its associated end rigid support frame (see e.g. #26 on Fig 1 and Fig 2 of Stuart),
each end gasket including first and second apertures defined therein to align with the first and second ports in each end clamping plate  (see e.g. #26 on Fig 1 and Fig 2 of Stuart); 
and first and second apertures in the gaskets being aligned with corresponding channel defining apertures in each of the rigid support frame members to form flow passageways through the dual stacked array, the flow passageways being aligned with the first and second ports in each end clamping plate (Fig 1 and Fig 2 of Stuart).

Claim 34: Stuart in view of Shiragami discloses that the electrolyser apparatus is configured for one of alkaline water electrolysis and chlor-alkali electrolysis (see e.g. col 1, lines 20-35 of Stuart)

Claim 35: Stuart in view of Shiragami discloses a plurality of separators, each separator being mounted between a pair of adjacent rigid support frames to separate the circulation chamber of one of the adjacent rigid support frames from the circulation chamber of the other of the adjacent rigid support frames (see e.g. #106 on Fig 1 and Fig 2 of Stuart). 

Claim 36: Stuart in view of Shiragami discloses an unipolar filter press electrolyser apparatus (see e.g. Fig 1 and Fig 2 of Stuart), comprising: 
a plurality of combined current carrier, circulation chamber, and end rigid support frames (see e.g. Fig 1 and Fig 2 of Stuart) including a first, second, third and fourth end rigid support frames; 
the first and second end rigid support frames being disposed side-by-side and the third and fourth end rigid support frames being disposed side-by-side (see e.g. #36 on Fig 2 of Stuart);
each end rigid support frame having a circulation chamber, first and second faces and a plurality of channel defining apertures (see e.g. #36 on Fig 1 of Stuart); 
the circulation chamber of the first end rigid support frame being aligned with the circulation chamber of the third end rigid support frame and the circulation chamber of the second end rigid support frame being aligned with the circulation chamber of the fourth end rigid support frame (see e.g. first, second, third, and fourth in Fig 2 of Stuart);  
each end rigid support frame of the plurality having at least one electroactive structure affixed thereto adjacent one of its first and second faces  (see e.g. #31 on Fig 2 of Stuart); 
at least one combined current carrier, circulation chamber, and rigid support frames according to claims 1 being an intermediate rigid support frame (see e.g. rejection of claim 1 above and #110 on Fig 2 of Stuart);  
the at least one intermediate rigid support frame being disposed between the first and second end rigid support frames and the third and fourth end rigid support frames (see e.g. first, second, third, and fourth in Fig 2 of Stuart); 
the first circulation chamber of the at least one intermediate rigid support frame being aligned with the circulation chambers of the first and third end rigid support frames and the second circulation chamber of the at least one intermediate rigid support frame being aligned with the circulation chambers of the second and fourth end rigid support frames (see e.g. Fig 2 and Fig 5 of Stuart); 
the first, second, third and fourth end rigid support members and the at least one intermediate rigid support frame being arranged to form a dual stacked array of rigid support frames of alternating polarity (see e.g. Fig 2 and Fig 5 of Stuart) and being aligned such that: 
the channel defining apertures in the first and third end rigid support frames are aligned with channel defining apertures in the at least one intermediate rigid support frame adjacent the first circulation chamber (see e.g. Fig 2 and Fig 5 of Stuart); 
the channel defining apertures in the second and fourth end rigid support frames are aligned with channel defining apertures in the at least one intermediate rigid support frame adjacent the second circulation chamber (see e.g. Fig 2 and Fig 5 of Stuart); 
a plurality of sealing and electrically insulating gaskets having substantially the same configuration as that of the plurality of rigid support frames, each sealing and electrically insulating gasket having defined therein channel defining apertures and being disposed between adjacent rigid support frames in the dual stacked array (see e.g. #40 on Fig 1 and 2 and col 7, lines 47-50 of Stuart);  
two pairs of end clamping plates for clamping the plurality of end rigid support frames and the intermediate rigid support frame together, each end clamping plate being associated with and disposed adjacent to one of the end rigid support frames (see e.g. #44 on Fig 1 and Fig 2 of Stuart),  
each end clamping plate including a first port for feeding liquids and/or gases into the dual stacked array (see e.g. col 7, lines 54-65 of Stuart) and a second port for extracting liquids and/or gases from the dual stacked array (see e.g. #50 on Fig 1 of Stuart); 
two pairs of end gaskets, each end gasket located between each end clamping plate and its associated end rigid support frames for insulating each end clamping plate from its associated end rigid support frames  (see e.g. #26 on Fig 1 and Fig 2 of Stuart), 
each end gasket including first and second apertures defined therein to align with the first and second ports in each end clamping plate (see e.g. #26 on Fig 1 and Fig 2 of Stuart); and 
the first and second apertures in the end gaskets being aligned with corresponding channel defining apertures in each of the rigid support frames to form flow passageways through the dual stacked array, the flow passageways being aligned with the first and second ports in each end clamping plate (Fig 1 and Fig 2 of Stuart) and being configured to accommodate the flow of gases and/or liquids to and from the circulation chamber of each rigid support frame via a channel defining gasket support member associated with each rigid support frame (Fig 1 and Fig 2 of Stuart).

Claim 37: Stuart in view of Shiragami discloses a plurality of separators, each separator being mounted between a pair of adjacent rigid support frames to separate the circulation chamber of one of the adjacent rigid support frames from the circulation chamber of the other of the adjacent rigid support frames (see e.g. #106 on Fig 1 and Fig 2 of Stuart).

Allowable Subject Matter
Claims 6-15, 18, 21, 24, 25, and 29 contain allowable subject matter. 

Reasons for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:

Claim 6: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 6 with special attention given to the limitation claiming “comprising one or more releasably detachable intermediate lateral cross members extending between the central arm and at least one of the first and second side arms”. The closest prior art is Stuart (cited above). However, Stuart does not explicitly teach detachable intermediate lateral cross members and there is not teaching or motivation that makes these features obvious in view of Stuart. 

Claim 8: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 8 with special attention given to the limitation claiming “one or more intermediate lateral cross members extending from, and in electrical contact with, the central arm; the one or more intermediate lateral cross members terminating a preselected distance from the side arm opposite thereto”. The closest prior art is Stuart (cited above). However, Stuart does not explicitly teach intermediate lateral cross members and there is not teaching or motivation that makes these features obvious in view of Stuart.

Claim 12: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 12 with special attention given to the limitation claiming “one or more intermediate lateral cross members extending between the central arm and at least one of the first and second side arms, the one or more intermediate lateral cross members being in physical and electrical contact with the central arm and the at least one of the first and second side arms and integrally formed therewith and being configured to allow the passage of liquid and gas through or around the one or more intermediate lateral cross members”. The closest prior art is Stuart (cited above). However, Stuart does not explicitly teach intermediate lateral cross members and there is not teaching or motivation that makes these features obvious in view of Stuart.

Claim 13: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 13 with special attention given to the limitation claiming “one or more intermediate lateral cross members extending between the central arm and at least one of the first and second side arms, the one or more intermediate lateral cross members each having a first thickness along at least one portion of its length that is less than the thickness of the rigid support frame, and the one or more intermediate lateral cross members being in physical and electrical contact with the central arm and the at least one of the first and second side arms. The closest prior art is Stuart (cited above). However, Stuart does not explicitly teach intermediate lateral cross members and there is not teaching or motivation that makes these features obvious in view of Stuart.

Claim 14: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 14 with special attention given to the limitation claiming “one or more intermediate lateral cross members extending between the central arm and the at least one of the first and second side arms, the one or more intermediate lateral cross members being in physical and electrical contact with the central arm and the at least one of the first and second side arms and integrally formed therewith and being configured to allow the passage of liquid and gas through or around the one or more intermediate lateral cross members”. The closest prior art is Stuart (cited above). However, Stuart does not explicitly teach intermediate lateral cross members and there is not teaching or motivation that makes these features obvious in view of Stuart.

Claim 15: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 15 with special attention given to the limitation claiming “one or more intermediate lateral cross members extending between the central arm and at least one of the first and second side arms, the one or more intermediate lateral cross members including one or more through-holes extending therethrough along a length of the one or more intermediate lateral cross members to allow the flow of electrolyte, products, and reactants therethrough”. The closest prior art is Stuart (cited above). However, Stuart does not explicitly teach intermediate lateral cross members and there is not teaching or motivation that makes these features obvious in view of Stuart.

Claims 18 and 21: The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 15 with special attention given to the limitation claiming “gasket support members are integrally formed with the rigid support frame”. The closest prior art is Stuart. However, Stuart clearly shows the support members are separate and removable from the frame (see e.g. #122 on Fig 4 of Stuart).  

Claim 24: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 24 with special attention given to the limitation claiming “one or more first lateral intermediate cross members extending from, and in electrical contact with, the central arm, the one or more lateral intermediate first cross members terminating a preselected distance from the side arm opposite thereto; and one or more second lateral cross members extending between, and in physical and electrical contact with, the central arm and one of the first and second side arms”. 

Claim 25: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 25 with special attention given to the limitation claiming “one or more intermediate lateral cross members extending between the central arm and at least one of the first and second side arms; the one or more intermediate lateral cross members being configured to allow passage of electrolytes, products and reactants between the one or more lateral cross members and each of the electroactive structures”. 

Claim 29: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 29 with special attention given to the limitation claiming “the second arm of the first generally L-shaped member has at least one through-point to allow liquids and/or residual gasses to flow from the first channel defining aperture to the fifth channel defining aperture”. The closest prior art is Stuart (cited above). However, Stuart does not explicitly teach through-points allowed liquids or gases to flowing between channels and there is no teaching or motivation that would make this obvious. 

Response to Arguments
Applicant's arguments filed on 06/17/2022 have been fully considered but they are not persuasive. 

On page(s) 20-21, the Applicant argues that the double electrode plate 110, which provides the conductivity function and the support does not provide the circulation chamber “as required by the applicant’s independent claim 1. This is not considered persuasive. The double plate #110, as explained in the rejection, discloses first and second circulation chambers #118 and #120. These apertures are capable of circulation. The applicant argues “[it] is very clear that no circulation occurs within the double electrode plate” but fails to address the presence of the multiple apertures of the plate for circulation. It seems the applicant is attempting to make a distinction between circulation in the instant invention and the plate of Stuart, but the current claims do not make this distinction clear. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795